923 F.2d 848Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Patrick C. LYNN, Petitioner.In re Patrick C. LYNN, Petitioner.
Nos. 90-8050, 90-8060.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 25, 1991.

On Petitions for Writs of Mandamus.  (CA-86-2326)
Patrick C. Lynn, petitioner pro se.
PETITIONS DENIED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Patrick Lynn filed a mandamus petition requesting a transfer to a South Carolina prison, an injunction preventing the transferee prison from transferring him to a different prison, a rehearing on alleged settlement violations, punitive damages, reinstatement of A custody status, and the recusal of Judge Houck.  Lynn's summary allegation of Judge Houck's bias is insufficient to require this court to take action;  he presents no evidence of extra-judicial bias.    See In re Beard, 811 F.2d 818 (4th Cir.1987).  The remainder of Lynn's claims are properly pursued initially in the district court, with the district court's judgment being reviewable by this Court on appeal.  Mandamus relief is therefore not appropriate.  See id. at 826;  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Although we grant leave to proceed in forma pauperis, we deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
PETITIONS DENIED.